DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/846,693 filed on 04/13/2020.
3.	Claims 1-20 are pending.  

Claims 1, 10 and 17 are independent claims.  

Claim Rejections – 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.	Claims 1-12 and  14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 10 and 17 recites determining that a task is to be performed, identifying a set of client devices, determining attributes of individual client devices, and assigning individual subtasks. 
The limitation of determining that a task is to be performed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “determining” in the context of this claim encompasses the user mentally determining that a task is to be performed. Similarly, the limitation of identifying a set of client devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “identifying” in the context of this claim encompasses the user mentally identifying a set of client devices. Similarly, the limitation of determining attributes of individual client devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “determining” in the context of this claim encompasses the user thinking about determining attributes of individual client devices. Similarly, the limitation of assigning individual subtasks, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “assigning” in the context of this claim encompasses the user mentally assigning individual subtasks. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – causing the AI computation task to be performed. The processor this steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of an AI computation task to be performed) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform causing the AI computation task to be performed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-9, 11,12, 14-16 and 18-20 do not remedy the deficiencies of claims 1, 10 and 17 and are also rejected as non-statutory.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xin, US 2020/0401829 in view of Lee et al.,  US 2021/0195285 (hereinafter Lee). 
 In regards to claim 1, Xin teaches:  
A method, including: determining that an artificial intelligence (AI) computation task is to be performed (p. 6, [0082], see S1304. The distributed-server slave puts the task data into a thread pool, and obtains a plurality of pieces of task data from the thread pool; successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units including an FPGA unit; and performs, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data) (emphasis added).
identifying a set of client devices that are available in a local environment to participate in performing the AI computation task (p. 1, [0007], see performing, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data in parallel), (p. 3, [0058], see in a case that the processing unit detects that the processing unit is in an idle state, a next piece of task data through a thread, and perform a subtask corresponding to the next piece of task data in a processing unit corresponding to the thread) and (p. 2, [0041], see the task data processing module 134 is configured to: successively perform, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units).
causing the AI computation task to be performed in the local environment based on the subtasks executed at the different respective client devices (p. 1, [0007], see successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units… performing, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data) (emphasis added).
Xin doesn’t explicitly teach:
determining attributes of individual client devices of the set of client devices; assigning, based on the determined attributes, individual subtasks of the AI computation task to different client devices of the set of client devices in the local environment.
However, Lee teaches such use: (p. 7, [0100], see when it is determined that the busy state of the first peer device and the busy state of the second peer device are not significantly different from each other, the electronic device 100 may select the peer device having a faster network speed as the peer device to which the execution of the function is to be delegated by taking into account the network speed of each of the first and second peer devices) and (p. 12, [0169], see the processor 120 may include one or more processors. Here, one or more processors may include a CPU, a general-purpose processor such as an application processor (AP), a digital signal processor (DSP), a graphics dedicated processor such as a GPU and a vision processing unit (VPU), or an artificial intelligence dedicated processor such as an NPU).
Xin and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin and Lee before him or her, to modify the system of Xin to include the teachings of Lee, as a system for a processing method, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select device attributes, as suggested by Lee (p. 7, [0100], p. 19, [0273]).      

   In regards to claim 2, Xin teaches:  
said identifying the set of client devices comprises inspecting a system map that identifies client devices that are available in the local environment for participating in the AI computation task (p. 1, [0007], see performing, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data in parallel), (p. 3, [0058], see in a case that the processing unit detects that the processing unit is in an idle state, a next piece of task data through a thread, and perform a subtask corresponding to the next piece of task data in a processing unit corresponding to the thread) and (p. 2, [0041], see the task data processing module 134 is configured to: successively perform, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units).

   In regards to claim 3, Xin doesn’t explicitly teach:
said determining attributes of individual client devices comprises determining, for each of the individual client devices, one or more of computing resource capabilities, hardware resources, or security attributes, assign the individual subtasks to respective client devices based on client devices that exhibit capabilities that correspond to the subtask criteria.
However, Lee teaches such use: (p. 7, [0100], see when it is determined that the busy state of the first peer device and the busy state of the second peer device are not significantly different from each other, the electronic device 100 may select the peer device having a faster network speed as the peer device to which the execution of the function is to be delegated by taking into account the network speed of each of the first and second peer devices) and (p. 12, [0169], see the processor 120 may include one or more processors. Here, one or more processors may include a CPU, a general-purpose processor such as an application processor (AP), a digital signal processor (DSP), a graphics dedicated processor such as a GPU and a vision processing unit (VPU), or an artificial intelligence dedicated processor such as an NPU).
Xin and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin and Lee before him or her, to modify the system of Xin to include the teachings of Lee, as a system for a processing method, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select device attributes, as suggested by Lee (p. 7, [0100], p. 19, [0273]).      

   In regards to claim 4, Xin teaches:  
at least one of the subtasks includes a subtask criteria for performing the at least one subtask, and wherein the method further comprises assigning the at least one subtask to a particular client device based on determining that attributes of the particular client device correspond to the subtask criteria (p. 6, [0082], see performs, in a case that the processing unit is in an idle state during the processing of each processing unit, subtask corresponding to a next piece of task data). 
Xin doesn’t explicitly teach:
assign the individual subtasks to respective client devices based on client devices that exhibit capabilities that correspond to the subtask criteria.
However, Lee teaches such use: (p. 7, [0100], see when it is determined that the busy state of the first peer device and the busy state of the second peer device are not significantly different from each other, the electronic device 100 may select the peer device having a faster network speed as the peer device to which the execution of the function is to be delegated by taking into account the network speed of each of the first and second peer devices) and (p. 12, [0169], see the processor 120 may include one or more processors. Here, one or more processors may include a CPU, a general-purpose processor such as an application processor (AP), a digital signal processor (DSP), a graphics dedicated processor such as a GPU and a vision processing unit (VPU), or an artificial intelligence dedicated processor such as an NPU).
Xin and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin and Lee before him or her, to modify the system of Xin to include the teachings of Lee, as a system for a processing method, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select device attributes, as suggested by Lee (p. 7, [0100], p. 19, [0273]).      

   In regards to claim 5, Xin teaches:  
the subtask criteria specifies one or more of a computing resource criterion, a hardware criterion, or a security criterion for the at least one subtask (p. 6, [0082], see performs, in a case that the processing unit is in an idle state during the processing of each processing unit, subtask corresponding to a next piece of task data). 

   In regards to claim 6, Xin teaches:  
at least one of the individual subtasks represents one or more layers of an AI model (p. 1, [0006], see Corresponding subtasks are performed by using processing units corresponding to substructures in the machine learning model) and (p. 1, [0007], see successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units) (emphasis added).

   In regards to claim 7, Xin teaches:  
said assigning comprises assigning execution of the one or more layers of the AI model to a particular client device (p. 1, [0006], see Corresponding subtasks are performed by using processing units corresponding to substructures in the machine learning model) and (p. 1, [0007], see successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units) (emphasis added).

   In regards to claim 8, Xin teaches:  
the subtasks each represent different layers of an AI model, and wherein said assigning comprises assigning a different layer of the AI model to each of the different client devices (p. 1, [0006], see Corresponding subtasks are performed by using processing units corresponding to substructures in the machine learning model) and (p. 1, [0007], see successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units) (emphasis added).

   In regards to claim 9, Xin teaches:  
said assigning individual subtasks of the AI computation task to different client devices comprises: assigning a first subset of the subtasks for execution by a first set of the client devices assigning a second subset of the subtasks for execution by a second set of the client devices (p. 4, [0062], see the task-data processing board card 130 further inputs the first subtask data into a processing unit corresponding to a second substructure in the machine learning model, and performs a subtask corresponding to the second substructure by using the processing unit corresponding to the second substructure according to the first subtask data, to obtain second subtask data. The task-data processing board card further inputs the second subtask data into a third substructure in the machine learning model, until a task execution result outputted by the last substructure in the machine learning model is obtained).
merging results of the first set of subtasks and the second set of subtasks into a merged result of the AI computation task (p. 4, [0062], see the task-data processing board card 130 further inputs the first subtask data into a processing unit corresponding to a second substructure in the machine learning model, and performs a subtask corresponding to the second substructure by using the processing unit corresponding to the second substructure according to the first subtask data, to obtain second subtask data. The task-data processing board card further inputs the second subtask data into a third substructure in the machine learning model, until a task execution result outputted by the last substructure in the machine learning model is obtained).

   In regards to claim 10, Xin teaches:  
A system including: one or more processors; and one or more computer-readable storage memory storing instructions that are executable by the one or more processors to: determine that an artificial intelligence (AI) computation task is to be performed (p. 6, [0082], see S1304. The distributed-server slave puts the task data into a thread pool, and obtains a plurality of pieces of task data from the thread pool; successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units including an FPGA unit; and performs, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data) (emphasis added).
identify a set of client devices that are available in a local environment to participate in performing the AI computation task (p. 1, [0007], see performing, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data in parallel), (p. 3, [0058], see in a case that the processing unit detects that the processing unit is in an idle state, a next piece of task data through a thread, and perform a subtask corresponding to the next piece of task data in a processing unit corresponding to the thread) and (p. 2, [0041], see the task data processing module 134 is configured to: successively perform, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units).
cause the AI computation task to be performed in the local environment based on the subtasks executed at the different respective client devices (p. 1, [0007], see successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units… performing, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data) (emphasis added).
Xin doesn’t explicitly teach:
assign individual subtasks of the AI computation task to different client devices of the set of client devices in the local environment, assign the individual subtasks to respective client devices based on client devices that exhibit capabilities that correspond to the subtask criteria.
However, Lee teaches such use: (p. 7, [0100], see when it is determined that the busy state of the first peer device and the busy state of the second peer device are not significantly different from each other, the electronic device 100 may select the peer device having a faster network speed as the peer device to which the execution of the function is to be delegated by taking into account the network speed of each of the first and second peer devices) and (p. 12, [0169], see the processor 120 may include one or more processors. Here, one or more processors may include a CPU, a general-purpose processor such as an application processor (AP), a digital signal processor (DSP), a graphics dedicated processor such as a GPU and a vision processing unit (VPU), or an artificial intelligence dedicated processor such as an NPU).
Xin and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin and Lee before him or her, to modify the system of Xin to include the teachings of Lee, as a system for a processing method, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select device attributes, as suggested by Lee (p. 7, [0100], p. 19, [0273]).      
 
   In regards to claim 11, Xin teaches:  
to identify the set of client devices that are available in the local environment to participate in performing the AI computation task includes to inspect a system map that identifies devices in the local environment that include attributes indicating that the devices are capable of executing one or more of the individual subtasks (p. 1, [0007], see performing, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data in parallel), (p. 3, [0058], see in a case that the processing unit detects that the processing unit is in an idle state, a next piece of task data through a thread, and perform a subtask corresponding to the next piece of task data in a processing unit corresponding to the thread) and (p. 2, [0041], see the task data processing module 134 is configured to: successively perform, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units).

   In regards to claim 12, Xin teaches:  
determine subtask criteria for the individual subtasks (p. 6, [0082], see performs, in a case that the processing unit is in an idle state during the processing of each processing unit, subtask corresponding to a next piece of task data). 
Xin doesn’t explicitly teach:
to assign individual subtasks of the AI computation task to different client devices includes to: determine device capabilities of the set of client devices; assign the individual subtasks to respective client devices based on client devices that exhibit capabilities that correspond to the subtask criteria.
However, Lee teaches such use: (p. 7, [0100], see when it is determined that the busy state of the first peer device and the busy state of the second peer device are not significantly different from each other, the electronic device 100 may select the peer device having a faster network speed as the peer device to which the execution of the function is to be delegated by taking into account the network speed of each of the first and second peer devices) and (p. 12, [0169], see the processor 120 may include one or more processors. Here, one or more processors may include a CPU, a general-purpose processor such as an application processor (AP), a digital signal processor (DSP), a graphics dedicated processor such as a GPU and a vision processing unit (VPU), or an artificial intelligence dedicated processor such as an NPU).
Xin and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin and Lee before him or her, to modify the system of Xin to include the teachings of Lee, as a system for a processing method, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select device attributes, as suggested by Lee (p. 7, [0100], p. 19, [0273]).      

   In regards to claim 15, Xin teaches:  
to determine that the artificial intelligence (AI) computation task is to be performed includes to determine that the AI computation task is to be performed using an AI model with multiple layers (p. 6, [0082], see S1304. The distributed-server slave puts the task data into a thread pool, and obtains a plurality of pieces of task data from the thread pool; successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units including an FPGA unit; and performs, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data) (emphasis added).
Xin doesn’t explicitly teach:
to assign individual subtasks of the AI computation task to different client devices of the set of client devices includes to assign execution of different respective layers of the AI model to different respective client devices, assign the individual subtasks to respective client devices based on client devices that exhibit capabilities that correspond to the subtask criteria.
However, Lee teaches such use: (p. 7, [0100], see when it is determined that the busy state of the first peer device and the busy state of the second peer device are not significantly different from each other, the electronic device 100 may select the peer device having a faster network speed as the peer device to which the execution of the function is to be delegated by taking into account the network speed of each of the first and second peer devices) and (p. 12, [0169], see the processor 120 may include one or more processors. Here, one or more processors may include a CPU, a general-purpose processor such as an application processor (AP), a digital signal processor (DSP), a graphics dedicated processor such as a GPU and a vision processing unit (VPU), or an artificial intelligence dedicated processor such as an NPU).
Xin and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin and Lee before him or her, to modify the system of Xin to include the teachings of Lee, as a system for a processing method, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select device attributes, as suggested by Lee (p. 7, [0100], p. 19, [0273]).      

   In regards to claim 17, Xin teaches:  
A method, including: determining that an artificial intelligence (AI) computation task is to be performed via an AI model with multiple layers (p. 6, [0082], see S1304. The distributed-server slave puts the task data into a thread pool, and obtains a plurality of pieces of task data from the thread pool; successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units including an FPGA unit; and performs, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data) (emphasis added).
identifying a set of client devices that are available in a local environment to participate in performing the AI computation task (p. 1, [0007], see performing, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data in parallel), (p. 3, [0058], see in a case that the processing unit detects that the processing unit is in an idle state, a next piece of task data through a thread, and perform a subtask corresponding to the next piece of task data in a processing unit corresponding to the thread) and (p. 2, [0041], see the task data processing module 134 is configured to: successively perform, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units).
causing the AI computation task to be performed in the local environment based on the different layers of the AI model executed at the different respective client devices (p. 1, [0007], see successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units… performing, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data) (emphasis added).
Xin doesn’t explicitly teach:
assigning different individual layers of the AI model to different client devices of the set of client devices in the local environment, assign the individual subtasks to respective client devices based on client devices that exhibit capabilities that correspond to the subtask criteria.
However, Lee teaches such use: (p. 7, [0100], see when it is determined that the busy state of the first peer device and the busy state of the second peer device are not significantly different from each other, the electronic device 100 may select the peer device having a faster network speed as the peer device to which the execution of the function is to be delegated by taking into account the network speed of each of the first and second peer devices) and (p. 12, [0169], see the processor 120 may include one or more processors. Here, one or more processors may include a CPU, a general-purpose processor such as an application processor (AP), a digital signal processor (DSP), a graphics dedicated processor such as a GPU and a vision processing unit (VPU), or an artificial intelligence dedicated processor such as an NPU).
Xin and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin and Lee before him or her, to modify the system of Xin to include the teachings of Lee, as a system for a processing method, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select device attributes, as suggested by Lee (p. 7, [0100], p. 19, [0273]).      

8.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Lee in view of Itu et al.,  US 20210/064936 (hereinafter Itu). 
In regards to claim 17 the rejections above are incorporated respectively.
   In regards to claim 18, Xin teaches:  
the AI model comprises an artificial neural network (p. 6, [0082], see S1304. The distributed-server slave puts the task data into a thread pool, and obtains a plurality of pieces of task data from the thread pool; successively performs, for each piece of task data in an order of substructures in a machine learning model, subtasks of corresponding substructures by using processing units corresponding to the substructures, at least part of the processing units including an FPGA unit; and performs, in a case that the processing unit is in an idle state during the processing of each processing unit, a subtask corresponding to a next piece of task data) (emphasis added).
 Xin and Lee, in particular Xin doesn’t explicitly teach:
the multiple layers comprise an encoding layer, one or more intermediate layers, and a decoding layer.
However, Itu teaches such use: (p. 6, [0065], see in a multitask learning framework, the different tasks are assumed to be learned by, e.g., hard sharing the layers of the neural network, while additional output layers are task specific. As shown in network architecture 500, machine learning model 502 comprises 2D CNN 504 and LSTM RNN 506 forming an encoding portion of machine learning model 502 having shared layers, and 3D LSTM network 510 and decoder 512 form a decoding portion having task specific layers. Accordingly, machine learning model 502 may be additionally or alternatively trained to perform other tasks by separately training the task specific decoding portion (i.e., 3D LSTM network 510 and decoder 512) for, e.g., predicting a virtual FFR, predicting a location of common image points, predicting measurement locations, predicting a location of a stenosis, etc.).
Xin, Lee and Itu are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin, Lee and Itu before him or her, to modify the system of Xin and Lee, in particular Xin to include the teachings of Itu, as a system for machine learning models, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to utilize multiple layers, as suggested by Itu (p. 6, [0065],  p. 8, [0078]).      

   In regards to claim 19, Xin teaches:  
said assigning different individual layers of the AI model to different client devices comprises assigning the encoding layer to a first client device, one or more of the intermediate layers to a second client device, and the decoding layer to a third client device (p. 4, [0062], see the task-data processing board card 130 further inputs the first subtask data into a processing unit corresponding to a second substructure in the machine learning model, and performs a subtask corresponding to the second substructure by using the processing unit corresponding to the second substructure according to the first subtask data, to obtain second subtask data. The task-data processing board card further inputs the second subtask data into a third substructure in the machine learning model, until a task execution result outputted by the last substructure in the machine learning model is obtained).

9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Lee in view of Lasse et al.,  FI 121618 (hereinafter Lasse). 
In regards to claim 10 and 12, the rejections above are incorporated accordingly.
   In regards to claim 13, Xin doesn’t explicitly teach:
to assign individual subtasks of the AI computation task to different client devices includes to: assign the individual subtasks to a first set of the client devices and to a second set of the client devices based on determining that the first set of the client devices is likely to execute the subtasks faster than the second set of client devices.
However, Lee teaches such use: (p. 7, [0100], see when it is determined that the busy state of the first peer device and the busy state of the second peer device are not significantly different from each other, the electronic device 100 may select the peer device having a faster network speed as the peer device to which the execution of the function is to be delegated by taking into account the network speed of each of the first and second peer devices) and (p. 12, [0169], see the processor 120 may include one or more processors. Here, one or more processors may include a CPU, a general-purpose processor such as an application processor (AP), a digital signal processor (DSP), a graphics dedicated processor such as a GPU and a vision processing unit (VPU), or an artificial intelligence dedicated processor such as an NPU).
Xin and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin and Lee before him or her, to modify the system of Xin to include the teachings of Lee, as a system for a processing method, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select device attributes, as suggested by Lee (p. 7, [0100], p. 19, [0273]).      
Xin and Lee, in particular Xin doesn’t explicitly teach:
that the second set of client devices is likely to execute the subtasks more accurately than the first set of client devices.
However, Lasse teaches such use: (p. 1, 2nd para., see the invention relates to a device management method and a device management system for implementing device management of … devices. The invention also relates to a device profile used in a device management system) and (p. 2, last two para., see the most accurate existing device profile is selected using step | 32 Script corresponding to the specified device management function. The script ^ preferably consists of one or more separate commands. Unless there is a reference to a suitable script in the 30 most accurate device profiles, then in this situation, a higher-level device profile script is selected that matches the desired device management feature… the selected script is sent as a message to the data processing device or devices under control… the processor performs a function defined by 12 scripts).
Xin, Lee and Lasse are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin, Lee and Lasse before him or her, to modify the system of Xin and Lee, in particular Xin to include the teachings of Lasse, as a system for device management, and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to select a device, as suggested by Lasse (p. 1, 2nd para., p. 9, 3rd para.).      

   In regards to claim 14, Xin teaches:  
to assign individual subtasks of the AI computation task to different client devices includes to: determine first subtask output from the first set of client devices and second subtask output from the second set of client devices (p. 4, [0062], see the task-data processing board card 130 further inputs the first subtask data into a processing unit corresponding to a second substructure in the machine learning model, and performs a subtask corresponding to the second substructure by using the processing unit corresponding to the second substructure according to the first subtask data, to obtain second subtask data. The task-data processing board card further inputs the second subtask data into a third substructure in the machine learning model, until a task execution result outputted by the last substructure in the machine learning model is obtained).
merge the first subtask output and the second subtask output into a task result for the AI computation task (p. 4, [0062], see the task-data processing board card 130 further inputs the first subtask data into a processing unit corresponding to a second substructure in the machine learning model, and performs a subtask corresponding to the second substructure by using the processing unit corresponding to the second substructure according to the first subtask data, to obtain second subtask data. The task-data processing board card further inputs the second subtask data into a third substructure in the machine learning model, until a task execution result outputted by the last substructure in the machine learning model is obtained).

10.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Lee in view of Guastella et al.,  US Patent No. 11,205,143 (hereinafter Guastella). 
In regards to claims 10 and 17 the rejections above are incorporated respectively.
   In regards to claim 16, Xin and Lee, in particular Xin doesn’t explicitly teach:
the instructions are executable by the one or more processors to determine that a particular subtask includes capturing sensor data via one or more sensor, and wherein to assign the individual subtasks of the AI computation task to different client devices includes to assign the particular subtask to a client device identified as having a capability of capturing the sensor data.
However, Guastella teaches such use: (Abstract, see the device receives new task data identifying new tasks to allocate to the workers and performs natural language processing on the new task data to convert the new task data to processed new task data. The device receives, from sensors associated with the workers, real-time productivity data identifying productivity of the workers in completing current tasks assigned to the workers. The device processes the processed new task data and the real-time productivity data, with the trained machine learning model, to determine allocations of the new tasks to the workers, and causes the new tasks to be allocated to the workers by one or more devices and based on the determined allocations of the new tasks), (column 4, lines 4-7, see as shown in FIG. 1A, workers may be associated with client devices and a management platform. The workers may perform work on current tasks (e.g., with or without the client devices) allocated to them) and (column 5, line 66 – column 6, line 2, see the management platform may perform an artificial neural network processing technique (e.g., using a two-layer feedforward neural network architecture, a three-layer feedforward neural network architecture, and/or the like)). 
Xin, Lee and Guastella are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin, Lee and Guastella before him or her, to modify the system of Xin and Lee, in particular Xin to include the teachings of Guastella, as a system for utilizing a machine learning model and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to utilize sensor data to assign task as suggested by Guastella (column 5, line 66 – column 6, line 2, column 21, lines 25-44).      

In regards to claim 20, Xin and Lee, in particular Xin doesn’t explicitly teach:
a particular layer of the AI model includes an input of sensor data, and wherein said assigning different individual layers of the AI model to different client devices comprises assigning the particular layer to a client device that is identified as being capable of capturing the sensor data.
However, Guastella teaches such use: (Abstract, see the device receives new task data identifying new tasks to allocate to the workers and performs natural language processing on the new task data to convert the new task data to processed new task data. The device receives, from sensors associated with the workers, real-time productivity data identifying productivity of the workers in completing current tasks assigned to the workers. The device processes the processed new task data and the real-time productivity data, with the trained machine learning model, to determine allocations of the new tasks to the workers, and causes the new tasks to be allocated to the workers by one or more devices and based on the determined allocations of the new tasks), (column 4, lines 4-7, see as shown in FIG. 1A, workers may be associated with client devices and a management platform. The workers may perform work on current tasks… allocated to them) and (column 5, line 66 – column 6, line 2, see the management platform may perform an artificial neural network processing technique (e.g., using a two-layer feedforward neural network architecture, a three-layer feedforward neural network architecture, and/or the like)). 
Xin, Lee and Guastella are analogous art because they are from the same field of endeavor, task management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Xin, Lee and Guastella before him or her, to modify the system of Xin and Lee, in particular Xin to include the teachings of Guastella, as a system for utilizing a machine learning model and accordingly it would enhance the system of Xin, which is focused on a task data processing method, because that would provide Xin with the ability to utilize sensor data to assign task as suggested by Guastella (column 5, line 66 – column 6, line 2, column 21, lines 25-44).      
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Rehman  et al., 	20210055959

Mota  et al., 		9563854

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193